 


 
AMENDMENT NO. 4 TO TRANSACTION DOCUMENTS
 
 Dated as of January 15, 2008
 
THIS AMENDMENT NO. 4 TO TRANSACTION DOCUMENTS (this “Amendment No. 4”) is
entered into by and among MVL Film Finance LLC (the “Borrower”), MVL Productions
LLC (“MPROD”), Marvel Studios, Inc. (“Marvel Studios” and together with the
Borrower and MPROD, collectively, the “Marvel Parties”) and Ambac Assurance
Corporation, in its capacity as Control Party (as defined in the Credit
Agreement referred to below) (“Ambac”).  All capitalized terms used herein
without definition shall have the meanings specified in the Credit Agreement
referred to below, or, if not defined therein, in the Master Agreement referred
to below.
 
PRELIMINARY STATEMENTS:
 
(1)           WHEREAS, reference is made to (i) the Credit and Security
Agreement dated as of August 31, 2005 (the “Credit Agreement”) among the
Borrower, the financial institutions and commercial paper conduits from time to
time party thereto, General Electric Capital Corporation, as Administrative
Agent, and the Collateral Agent, (ii) the Master Development and Distribution
Agreement dated as of August 31, 2005 (the “Master Agreement”) among the Marvel
Parties, (iii) Amendment No. 1 to Transaction Documents dated as of September
29, 2006 (“Amendment No. 1”), Amendment No. 2 to Transaction Documents dated as
of February 21, 2007 (“Amendment No. 2”), and Amendment No. 3 to Transaction
Documents dated as of April 13, 2007 (“Amendment No. 3”) each by and between the
Marvel Parties, Marvel Characters, Inc., MVL Rights LLC, Ambac and the
Collateral Agent, and (iv) Acknowledgement No. 1 to Transaction Documents dated
as of April 6, 2007 by and among Ambac and the Marvel Parties (“Acknowledgment
No. 1”);
 
(2)           WHEREAS, in light of the Marvel Parties’ scheduled release of two
Motion Pictures produced pursuant to the Transaction Documents in the Summer of
2008 and the current general conditions in the film industry related to its
guilds, the Marvel Parties have asked Ambac to extend the deadline contained in
Section 8.01(n)(iii) of the Credit Agreement for the next Initial Funding that
is a Film-Related Advance for a period of twelve (12) months; and


(3)           WHEREAS, Ambac has agreed to grant such an extension provided that
if the Marvel Parties use such extension the Class A Liquidity Reserve will be
increased to $45,000,000 as further described herein;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the undersigned hereby agree as follows:
 
SECTION 1.    Deadline for Third Initial Funding which is a Film Related
Advance.
 
Section 8.01(n) is hereby amended and restated as follows (with the new text
underlined herein):
 
 
 
 

--------------------------------------------------------------------------------

2
 
“(n) (i) if the Release Date for the Motion Picture related to the first Initial
Funding which is a Film-Related Advance occurs in 2007, more than eighteen (18)
months has elapsed after an Initial Funding that is a Film-Related Advance
before the occurrence of a subsequent Initial Funding that is a Film-Related
Advance, (ii) if the Borrower breaches the covenant set forth in Section
7.01(j), (iii) if the Release Date for the Motion Picture related to the first
Initial Funding which is a Film-Related Advance occurs in 2008, the third
Initial Funding which is a Film-Related Advance does not occur on or prior to
June 29, 2009 and thereafter, more than twelve (12) months has elapsed after an
Initial Funding that is a Film-Related Advance before the occurrence of a
subsequent Initial Funding that is a Film-Related Advance, or (iv) if the
Release Date for the Motion Picture related to the first Initial Funding which
is a Film-Related Advance occurs in 2009, the subsequent three Initial Fundings
which are Film-Related Advances do not occur within twenty-four (24) months of
the Release Date for the Motion Picture related to the first Initial Funding
which is a Film-Related Advance, in each case, other than due to an event of
Force Majeure (except that such deadline shall not be extended for the strike by
the Writers Guild of America which commenced on November 5, 2007);”
 
SECTION 2.    Class A Liquidity Reserve
 
(a)  The definition of Class A Liquidity Reserve Deficit set forth in Section
1.01(b) is hereby amended and restated as follows:
 
““Class A Liquidity Reserve Deficit” means, as of any date of determination, the
excess, if any, of Class A Liquidity Reserve Amount over the balance on deposit
in the Class A Liquidity Reserve Account at such time.”
 
(b)  Section 1.01(b) is hereby amended to add the following definition:
 
“Class A Liquidity Reserve Amount” Shall mean: (i) if the third Initial Funding
which is a Film-Related Advance occurs on or prior to June 29, 2008 as such date
is extended by any event of Force Majeure (the length of such extension being
the number of calendar days during which the Force Majeure event existed e.g.,
in the case of a union strike, the number of calendar days that the union
members are on strike), $25,000,000; and (ii) if the third Initial Funding which
is a Film-Related Advance occurs thereafter, $45,000,000 provided however, in
the event that the initial Class A Liquidity Reserve Amount funded in accordance
with Section 2.02(d)(ii) on the last Business Day of the Capitalization Period
is $45,000,000 then the Control Party will evaluate, in its good faith
discretion, throughout the term of the Agreement and at least once annually,
whether the Class A Liquidity Reserve Amount may be reduced by up to $20,000,000
or any partial amount thereof based on the timing and performance of the
Pictures and the Facility as a whole.  The Class A Liquidity Reserve Amount
shall be reduced by any amount up to $20,000,000 that Control Party determines
is no longer necessary pursuant to the evaluation set forth in the preceding
sentence.  The Control Party shall
 
 
 
 

--------------------------------------------------------------------------------

3
 
provide written notice of any such reduction to the Borrower and the
Administrative Agent.”
 
(c) Section 2.02(d)(ii)(C) is hereby amended and restated as follows:
 
“(C) on the last Business Day of the Capitalization Period, to fund the Class A
Liquidity Reserve Account up to the amount of the Class A Liquidity Reserve
Amount.”
 
(d) Section 2.02(e) is hereby amended and restated as follows:
 
“Class A Liquidity Reserve Account.  On the last Business Day of the
Capitalization Period, the Borrower shall request a Borrowing pursuant to
Section 2.02(a) in the amount of the Class A Liquidity Reserve Amount at such
time, and instruct the Administrative Agent, upon receipt of such funds from the
Lenders, to direct such funds to the Class A Liquidity Reserve Account.”
 
(e) Section 5.02(xviii) is hereby amended and restated as follows:
 
“The sum of (a) the excess of the aggregate Class A Lender Commitments over the
aggregate outstanding Class A Advances, plus (b) the excess of the balance on
deposit in the Borrower Blocked Account over the Minimum Interest Reserve,
exceeds the sum of (x) the aggregate unfunded Direct Negative Cost for all
Motion Pictures in production, plus (y) the Direct Negative Cost for the Motion
Picture related to the proposed Initial Funding plus (z) solely during the
Capitalization Period, $45,000,000”
 
SECTION 3.    Representations and Warranties of the Marvel Parties.
 
3.1       The Marvel Parties each hereby represents and warrants to Ambac as
follows:
 
(a)   It is a corporation or limited liability company, as applicable, duly
organized, validly existing and in good standing under the laws of the State of
Delaware.
 
(b)           The execution, delivery and performance by it of this Amendment
No. 4 and each Transaction Document to which it is a party, and the transactions
contemplated hereby and thereby, are within its limited liability company or
corporate powers, have been duly authorized by all necessary limited liability
company or corporate action, and do not (i) contravene, or constitute a default
under, its constitutive documents, (ii) violate any Law or applicable writ,
judgment, injunction, decree, determination or award except where such
violations, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect, (iii) conflict with or result in the breach
of, or constitute a default under, any contract, loan agreement, indenture,
mortgage, deed of trust, lease or other instrument binding on it or any of its
properties, in each case which breach or default has not been permanently waived
in accordance therewith or (iv) result in or require the creation or imposition
of any Adverse Claim upon or with respect to any of its properties, other than
Permitted Liens.
 
 
 
 

--------------------------------------------------------------------------------

4
 
(c)           No consent of any other Person and no authorization or approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body or any other third party that has not been obtained is required
for the due execution, delivery or performance by it of this Amendment No. 4 or
any Transaction Document to which it is or is to be a party.
 
(d)           This Amendment No. 4 has been, and each Transaction Document to
which it is a party has been, duly executed and delivered by it and is its
legal, valid and binding obligation, enforceable against it in accordance with
the terms of such document, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles.
 
3.2           In addition, the Marvel Parties each hereby represents and
warrants to Ambac as follows:
 
No Event of Default, Potential Event of Default, MSI Default Event, MEI Event of
Default or Acceleration Event has occurred and is continuing or would result
from the execution, delivery and performance by it of this Amendment No. 4 and
the transactions contemplated hereby.
 
SECTION 4.    Reference to and Effect on the Transaction Documents, Etc.
 
(a)           This Amendment No. 4 shall pertain only to the matters expressly
referred to above and is effective only for the limited purposes set forth
above, and shall not be deemed to authorize any other action or non-compliance
on the Borrower’s, MPROD’s or Marvel Studio’s part.
 
(b)           The Transaction Documents, as specifically modified by Amendment
No. 1, Amendment No. 2, Amendment No. 3, Acknowledgment No. 1 and this Amendment
No. 4 are and shall continue to be in full force and effect and are hereby in
all respects ratified and confirmed.  This Amendment No. 4 constitutes the
entire agreement of the parties hereto with respect to the subject matter
hereof, there being no other agreements or understandings, oral, written or
otherwise, respecting such subject matter, any such agreement or understanding
being superseded hereby.
 
SECTION 5.    Execution in Counterparts.  This Amendment No. 4 may be executed
in any number of counterparts and by any combination of the parties hereto in
separate counterparts, each of which counterparts shall be an original and all
of which taken together shall constitute one and the same Amendment No.
4.  Delivery of an executed counterpart of a signature page to this Amendment
No. 4 by facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment No. 4.
 
SECTION 6.    Governing Law.  This Amendment No. 4 shall be governed by, and
construed in accordance with, the internal laws of the State of New York.
 
[Signature pages follow]
 


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Amendment No. 4 to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
 




AMBAC ASSURANCE CORPORATION




By: /s/ Kevin Graham                                     
Name: Kevin Graham
Title:  Vice President


 
 

--------------------------------------------------------------------------------

 


MVL FILM FINANCE LLC




By:  /s/ Tim Connors                                           
                                                                           
Name: Tim Connors
Title:   Executive Vice President, Business Affairs and Operations




MVL PRODUCTIONS LLC




By  /s/ Tim Connors                                            
                                                                           
Name: Tim Connors
Title:  Executive Vice President, Business Affairs and Operations




MARVEL STUDIOS, INC.




By  /s/ Tim Connors                                            
                                                                           


Name: Tim Connors
Title: Executive Vice President, Business Affairs and Operations
 
 

--------------------------------------------------------------------------------

 